Judgment unanimously reversed on the law, the facts, and in the •exercise of discretion, and a new trial ordered, with costs to abide the event. In this personal injury action plaintiff, a passenger in defendant’s car, claimed that her head struck the roof of the car which proceeded over a bumpy road at an exaggerated rate of speed. It is claimed defendant was advised to reduce his speed. In our view the verdict is grossly excessive and the jury failed to evaluate correctly the medical proof. Such failure might well have been the result of the ¡behavior of trial counsel which, in the circumstances of this ease, was improper. Accordingly, a new trial is directed. Concur — Breitel, J. P., McNally, Stevens, Eager and Steuer, JJ.